Citation Nr: 1610079	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-42 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral breast disorder, to include fibrocystic breast disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before a Decision Review Officer (DRO) at the Decatur, Georgia RO in February 2011.  A transcript of the proceeding is associated with the Veteran's claims file.

This matter was previously before the Board in July 2013, when it was remanded for additional development.  The requested actions were taken, and the case has since been returned to the Board for adjudication.

The Board has reviewed electronic files contained on the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  VBMS contains an appellate brief dated in September 2015.  All other documents on VBMS and the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.


FINDING OF FACT

The evidence of record is against a finding that the Veteran has a current bilateral breast disorder, to include fibrocystic breast disease.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral breast disorder, to include fibrocystic breast disease, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As noted in the Introduction, the Board remanded the Veteran's claim in July 2013 for additional development.  First, the case was remanded to schedule the Veteran for a VA examination to determine the nature and etiology of any breast disorder that may be present.  Additionally, the case was remanded to attempt to obtain private treatment records that may be relevant to the Veteran's claim.

The Veteran was afforded a VA breast examination in September 2013 pursuant to the Board's directive.  Additionally, and in pertinent part, the VA sent the Veteran a letter in July 2013 informing her that additional evidence was requested and asking her to provide the names and addresses of health care providers who have provided treatment for a breast disorder; a VA Form 21-4142, Authorization and Consent to Release Information, was attached to the letter.  The letter provided that if the Veteran failed to respond, the VA may make a decision on her claim after 30 days.  The Veteran did not respond to the July 2013 letter, and the RO issued a Supplemental Statement of the Case in September 2013.  Although additional private treatment records were not obtained following the Board's July 2013 remand, as will be explained in further detail below, the Board finds that its prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended the VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

	Duty to Notify

When the VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence the VA will obtain; and (3) what portion of the information and evidence the claimant is to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473, 484-85 (2006). 

The VA must provide VCAA notice to a claimant before the initial unfavorable adjudication by the RO. See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The RO provided pre-adjudication VCAA notice, by letter, in June 2006.  In pertinent part, this letter notified the Veteran of the evidence needed to substantiate her service connection claim, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by the VA, and the provisions for disability ratings and for the effective date of claims.  The Board finds that the VA has therefore fulfilled its duty to notify the Veteran.

	Duty to Assist

The VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The Board remanded the Veteran's claim in July 2013, in part, to attempt to obtain additional private treatment records, as it appeared that the Veteran may have submitted partial private treatment records pertaining to her claimed breast disorder.  Specifically, the Veteran submitted the following records along with her November 2009 formal appeal: diagnostic imaging reports from Cobb Hospital dated in June and August 2005 and private treatment records from Dr. K.C. and certified nurse practitioner C.W.S., presumably from Georgia Breast Care, dated in August and November 2005.  The Veteran submitted duplicates of these documents in September 2010.  The Board also observes that at the February 2011 hearing before the Decision Review Officer, the Veteran maintained that she had submitted everything from Georgia Breast Care.

As noted above, in July 2013, the VA sent a letter to the Veteran requesting that she provide the names and addresses of all health care providers who have provided treatment for a breast disorder, and it attached a VA Form 21-4142; the letter provided that the VA may make a decision on the Veteran's claim after 30 days.  The Veteran failed to respond to the VA's request.  Although additional private treatment records were not obtained following the Board's July 2013 remand order, the Board finds that it has fulfilled its duty to assist with respect to obtaining outstanding private treatment records.  First, at the February 2011 hearing, the Veteran stated that she had submitted all treatment records from Georgia Breast Care.  Second, the VA's duty to assist is not a "one-way street"; instead, a claimant has a duty to assist, and cooperate with, the VA in developing evidence to support a claim.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993); 38 C.F.R. § 3.159(c)(1).  Here, even if additional private treatment records exist, the Veteran has neither adequately identified nor authorized the VA to obtain these records despite the VA's efforts to assist the Veteran.    Thus, the VA does not have a further duty to make reasonable efforts to secure private treatment records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).

In September 2013, the Veteran was afforded a VA breast examination.  The VA examiner reviewed the Veteran's claims file, conducted an examination of the Veteran, and provided opinions regarding the Veteran's claimed condition.  The opinions provided were thorough and fully adequate, and the Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").

As part of the VA's duty to assist, in February 2011, the Veteran was afforded a DRO hearing pursuant to her request.  The Board notes that although the DRO hearing was scheduled for issues that were part of a separate appeal that did not involve the Veteran's claim for service connection for a breast disorder, at the hearing, the Veteran requested to present testimony regarding this claim, and the DRO allowed her to proceed.  To comply with 38 C.F.R. § 3.103(c)(2), the Veterans Law Judge of the Board or the local DRO chairing a hearing must fulfill two duties.  See Bryant v. Shinseki, 23 Vet. App. 488, 497 (2010).  These duties consist of: (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Id.  During the hearing, the DRO acknowledged that entitlement to service connection for a breast disorder was on appeal, and the Veteran gave testimony regarding the evidence she had submitted in support of her claim.  To the extent that the DRO did not fulfill her duties, at the hearing, the Veteran and her representative demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor her representative has asserted that the VA failed to comply with 38 C.F.R. § 3.103(c)(2); further, they have not identified any prejudice in the conduct of the hearing.  

As the Veteran has not identified any additional relevant evidence, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to her claim is required for the VA to comply with its duty to assist.  

III.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).   

Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Additionally, the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis of record is negative.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994). When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness. See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

	Factual Background 

The Veteran is seeking service connection for a bilateral breast disorder, to include fibrocystic breast disease.  She essentially contends that she was diagnosed with fibrocystic breast disease during service and that it currently causes her to experience pain, primarily in the right breast.

In a June 1983 report of medical history on entrance into service, the Veteran denied a history of any "female disorder" or tumor, growth, cyst, or cancer.  A June 1983 report of medical examination indicates that the Veteran was clinically evaluated as normal on entrance into service.  

At gynecological screenings dated in August and September 1989, the Veteran's breasts were negative for masses or nodes and were within normal limits.  
	
In an August 1991 report of medical history, the Veteran denied a history of any "female disorder" or tumor, growth, cyst, or cancer.  An August 1991 report of medical examination indicates that the Veteran was clinically evaluated as normal.

At a November 1993 gynecological screening, the Veteran's breasts were negative for masses, and her breast examination was within normal limits.  

At a June 1996 gynecological screening, no breast masses were noted on physical examination.  

In a January 1998 report of medical history, the Veteran affirmed a history of tumor, growth, cyst, or cancer and noted "tumor - fibroid x 4."  The Board notes that the Veteran is service-connected for uterine fibroids.  The January 1998 report of medical examination provides that the Veteran's gynecological physical examination was normal.  

In February 1998, a baseline mammogram was performed on the Veteran, which provided that there were no areas of asymmetry, demonstrated nodules, or microcalcifications.  Additionally, there was no evidence of malignant neoplastic disease.  

An October 1999 service treatment record indicates that the Veteran had a breast lump in the right upper quadrant that had been stable in size for 8 years, yet was intermittently painful.  The lump was described as a 1-2 centimeter, firm mass at the "10 o'clock" position in the right upper quadrant.  The treatment record notes slight skin dimpling, and it provides that based on a January 1999 mammogram, the Veteran's breasts were within normal limits.  The assessment was history of breast lump, negative for changes in size, with current slight skin symptoms.  

At a November 1999 follow-up treatment status-post negative imaging, the physician provided that the breast lump was stable and unchanged in size; additionally, it appears that there was questionable skin dimpling.  The treatment record provides that the Veteran had a negative mammogram.  The Veteran was referred to the general surgery clinic for a second opinion.

In a January 2000 general surgery clinic treatment record, the treating physician noted that although the "lump" was stable in size, the Veteran reported skin changes and a gradual onset of vague pain.  On physical examination, there was a pea-sized fibrocystic lesion on the Veteran's breast that was tender to palpation, and there was an area of mild skin dimpling that was not over the lesion.  The physician's assessment was fibrocystic disease; malignancy was unlikely.  

A June 2000 treatment record provides that the Veteran was seen for a breast lump on the right side.  The Veteran reported no changes in the lump.  The physical examination was negative for masses, and the treatment record refers to a mammogram exam consistent with fibrous tissue.

A November 2001 gynecological treatment record provides that the Veteran had an old finding of 1-centimeter firm nodules on the right rim of the axilla, consistent with fibrocystic breast changes.  The physical examination was negative for skin changes or tenderness.  

At a July 2003 well woman exam, the Veteran provided that she did not have a history of breast problems.  On physical examination, the Veteran's breasts were normal, with no notation of masses, lumps, or tenderness.  According to a letter from the Lawrence Joel Army Health Clinic dated in July 2003, the Veteran's July 2003 mammogram screening was normal.  

In the Veteran's October 2003 report of medical history on separation from service, she reported a history of tumor, growth, cyst, or cancer and noted ovarian cyst/fibroid tumors.  The October 2003 report of medical examination on separation from service does not list any abnormalities pertaining to the Veteran's breasts.

Private mammogram results from Cobb Hospital dated in June 2005 indicate that there were scattered fibroglandular densities.  The physician found no dominant mass or suspicious calcifications; the mammogram was negative.  According to the report, routine screening mammograms were requested, and the Veteran stated that she had a problem with bilateral breast lumpiness, with a distinct right breast lump, and right breast pain.  In a July 2005 addendum to the June 2005 mammogram report, the physician noted that based on a comparison with July 2003 mammograms from the Lawrence Joel Army Clinic, there was no significant change in the Veteran's condition.  A clinical breast examination was recommended, and in the absence of a significant abnormality, the physician suggested a routine screening mammogram in 1 year.

Private ultrasound results of the Veteran's right breast from the Cobb Hospital dated in August 2005 provide that the underlying breast parenchyma was mildly nodular, but there was no discrete dominant solid mass, cyst, or focal area of acoustical attenuation.  Several small prominent parenchymal vessels were incidentally noted.  The ultrasound was negative.

An August 2005 private treatment record from Dr. K.C. indicates that the Veteran had a history of a December 1999 right breast mass that was stable in size, but painful.  While the Veteran denied redness, skin dimpling, or nipple discharge, breast tenderness was increasing.  The Veteran denied redness, pain, nipple discharge, or palpable mass at the left breast.  On physical examination of the Veteran's breasts, there was bilateral symmetry and an absence of masses, skin changes, or nipple changes.  The assessments included breast lump/mass (primary), mastodynia, and fibrocystic change.  The treatment record notes that based on the ultrasound, there was a questionable lump, and no lesions were seen.

A November 2005 private treatment record from certified nurse practitioner C.W.S. provides that the Veteran's right breast tenderness was improving.  On physical examination, the Veteran's breasts were symmetrical, and there were no dominant masses, skin changes, or nipple changes.  The assessment included fibrocystic change (primary), breast lump/mass, and mastodynia (improving with "EOP").

The Veteran was afforded a VA examination in September 2013.  The VA examination report listed the Veteran's diagnosis as fibrocystic breast disease, resolved.  The Veteran reported that she was diagnosed with fibrocystic breast disease while in service and that the lump had not changed in size.  The Veteran characterized her breast pain as a tenderness that occurs when certain areas of the right breast are pressed upon.  

On physical examination, the Veteran's breasts were pendulous with no skin changes or nipple discharge.  There were no masses palpated bilaterally, and the Veteran's breast tissue was characterized as normal.  The examiner noted that she reviewed copies of mammograms that were dated in June 2005, February 2007, and June 2011; the examiner noted that the February 2007 and June 2011 mammogram reports were provided by the Veteran and were not in the Veteran's claims file.  Based on a review of the mammogram reports, the examiner provided that there was no evidence of fibrocystic breast disease.  The February 2007 report stated that there was a mild amount of fibroglandular density present bilaterally, with no dominant masses or suspicious calcifications in either breast; the impression was negative.  According to the examiner, the June 2011 mammogram report stated that the Veteran's fibroglandular tissue was average in density, and there were no dominant masses, architectural distortions, or worrisome calcifications; the mammogram was negative.  The examiner opined that these mammogram reports were consistent with the Veteran's prior mammograms and showed no evidence of fibrocystic breast disease.  

The examiner opined that the Veteran's claimed condition was less likely than not caused by the Veteran's claimed in-service fibrocystic breast disease.  Based on the Veteran's treatment records, mammograms, ultrasounds, and the VA examination, the examiner concluded that the Veteran's claimed fibrocystic breast disease was inappropriately designated, or had resolved, as her current breast examination was normal.  According to the examiner, the Veteran was noted to have a pea-sized mass in the right outer quadrant of the right breast in January 2000, which was located close to the axilla based on a diagram in the treatment record.  The examiner provided that if such a lesion were present near the axilla, it would have been visualized on a mammogram; however, the mammogram was negative for any mass, and on physical examination, the provider was unable to palpate the lesion that was previously noted.  The examiner also stressed that despite the diagnosis of fibrocystic breast disease, each breast examination that followed was noted to be normal and that the lesion noted in 2000 was not palpated by another provider.  The examiner acknowledged that the Veteran was described as having "fibrocystic breast changes" in 2001; however, the examiner found that it was unlikely that the Veteran had fibrocystic breast disease, as there were no findings on mammogram to confirm this diagnosis, and the Veteran's treatment records did not continue to note fibrocystic breast changes.  

The examiner also detailed that while fibrocystic breast disease can have only 1 lesion, it is typical for both breasts to have scattered lesions, which would be seen on mammogram with cystic lesions present.  The examiner provided that although the June 2005 mammogram report noted "scattered fibroglandular densities," this represents a descriptive term relating to normal breast tissue.  According to the examiner, the breast's normal architecture is composed of glands and fibrous tissue; therefore, "scattered fibroglandular densities" does not refer to disease.  The examiner provided that although a lesion was noted in 2000, that lesion has never been demonstrated on mammogram and likely represented normal breast architecture, which can feel dense when women are still in their reproductive years, or until resolved.

The examiner opined that although the term "fibrocystic" has been used to describe the Veteran's initial lesion, the Veteran's initial diagnosis of fibrocystic breast disease was not consistent with her examination, and she did not likely have the disease.  Additionally, the examiner opined that the Veteran definitely did not have fibrocystic disease at the time of the VA examination.  The Veteran showed none of the physical examination findings typical of fibrocystic breast disease, her medical history showed normal breast exams, and there was no documentation of the mass she was described to have in 2000.  The examiner opined that the use of the term "fibrocystic lesion" on her exam in 2000 resulted in a diagnosis of "fibrocystic breast disease," which has followed the Veteran "as a matter of oral history offered by the [Veteran] rather than documented disease."  

	Analysis

As an initial matter, the analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

As noted above, to establish service connection for the claimed disorder on a direct basis, there must be evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the two.  See Shedden, 381 F.3d at 1167.  Thus, without competent evidence of a current disability, service connection cannot be granted.  See, e.g., Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability," and "[i]n the absence of proof of a present disability[,] there can be no valid claim.").  That a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  See, e.g., Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Existence of a current disability must be shown by competent medical evidence.  See, e.g., McClain, 21 Vet. App. at 320-21 (2007).

With respect to the required Shedden element of a current disability, the weight of the evidence of record does not demonstrate that a breast disorder, to include fibrocystic breast disease, currently exists or has existed at any time during the course of the appeal.  

Crucially, the September 2013 VA examiner concluded that the clinical medical evidence failed to confirm any current breast disorder, to include fibrocystic breast disease.  Based on a review of the Veteran's service treatment records, private treatment records, and her physical examination of the Veteran, the examiner confirmed that there was no objective medical evidence to support such a diagnosis.  The examiner specifically addressed the notations in the Veteran's service and post-service private treatment records regarding the Veteran's claimed breast disorder.  The examiner provided a sound rationale for disagreeing with the notations of fibrocystic breast disease/changes, citing to a history of negative clinical findings on subsequent physical examinations and diagnostic imaging reports.  She explained that although the Veteran's service treatment records included a diagnosis of fibrocystic breast disease, there have been no findings on mammogram to confirm this diagnosis, even though cystic lesions would appear on mammogram if present.  Additionally, the examiner stressed that the lesion at issue was not palpated by another provider since January 2000 and that while fibrocystic breast disease can have only one lesion, it is typical for both breasts to have multiple scattered lesions.  The examiner acknowledged that although a lesion was noted in 2000, it likely represented normal breast architecture, which can feel dense when women are still in their reproductive years, or it has since resolved.  

As noted above, a claimant can establish a current disability if the evidence of record shows a disability at the time of the claim or during the pendency of the claim, even if the claimed condition resolves prior to adjudication.  See McClain, 21 Vet. App. at 321.  The Board acknowledges that private treatment records dated in August and November 2005 include assessments of breast lump/mass and fibrocystic change.  However, these records were considered by the September 2013 VA examiner and supported a conclusion that the Veteran's claimed fibrocystic breast disease was inappropriately designated or has since resolved.  Additionally, these records precede the Veteran's claim of entitlement to service connection, and there is no objective medical evidence indicating such a diagnosis during the pendency of the Veteran's claim.  

The Board recognizes the Veteran's lay testimony of record, and has no reason to doubt that the Veteran has experienced breast tenderness or pain since her period of service.  The Veteran is indeed competent to testify as to such observable symptomatology.  See, e.g., Barr, 21 Vet. App. 303.  Crucially however, diagnosing a breast disorder, such as fibrocystic breast disease, is beyond the scope of lay observation and therefore must be competently diagnosed by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70 (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  As such, the Veteran's lay assertions do not constitute competent clinical diagnosis of a current breast disorder, to include fibrocystic breast disease.  See 38 C.F.R. § 3.159(a)(1) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").

Thus, despite the Veteran's in-service diagnosis of fibrocystic breast disease and her continued complaints of breast pain and/or tenderness, the weight of the evidence is against a finding that the Veteran has had a breast disorder at any time during the course of the appeal.  In the absence of any current diagnosed disability, service connection cannot be granted, and the Veteran's claim must fail.  See Shedden, 381 F.3d at 1167; Degmetich, 104 F.3d at 1332; Gilpin v. Brown, 155 F.3d 1353, 1356 (Fed. Cir. 1998).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and the Veteran's claim of entitlement to service connection for a bilateral breast disorder must therefore be denied.  See 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for a bilateral breast disorder, to include fibrocystic breast disease, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


